[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case comes before the court for a hearing in damages as a result of a summary judgment entered against the defendant.
The evidence presented has established the plaintiff was born March 18, 1965 and she is presently thirty-one years of age. In 1972 when she was seven years old her mother married the defendant. Her mother was employed in the evenings from 4 to 12 and as a result the defendant step father would care for the plaintiff while the mother was at work. From 1972 when the plaintiff was 7 until 1975 when the plaintiff was 10 years old the defendant sexually molested and abused the plaintiff by performing sexual acts upon the plaintiff as well as doing indecent acts in the presence of the plaintiff. In 1975 the plaintiff's mother became aware of the defendant's actions and she went to a therapist with the defendant.
After 1975 the plaintiff had a strong hatred of the defendant, and although they still lived in the same house the defendant still verbally abused the plaintiff, and he continued to sexually abuse her. In 1980 the plaintiff went to live with relatives in Canada and returned two years later. Upon her return the defendant again verbally abused her and subjected her to further sexual misconduct.
As a result of the defendant's action the plaintiff developed a distrust of others, and strong feelings of guilt. In 1994 the CT Page 4332-JJJJ plaintiff incurred medical expenses of $1380.00 as a result of psychotherapy rendered by Dr. Albert Levis, and his associates. The treating doctor concluded the sexual abuse by the defendant has affected her personal adjustment and emotional stability which will have a long term affect on her life.
In view of the abuse long term affects on this plaintiff court concludes that judgment should enter for the plaintiff for the sum of $101,380.00.
Howard F. Zoarski State Trial Referee